Citation Nr: 0208327	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-06 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for post operative residuals of small bowel 
resection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

This matter was remanded to the RO in April 2000 for 
additional development.  


FINDING OF FACT

The veteran's post operative residuals of a small bowel 
resection are principally manifested by severe symptoms and 
alternating diarrhea and constipation with more or less 
constant abdominal distress.    


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for post 
operative residuals of a small bowel resection have been met.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In letters dated in May and June 2001, the RO 
notified the veteran of the VCAA and explained what evidence 
VA would obtain and what information the veteran needed to 
supply so that VA could assist in obtaining evidence.  The RO 
informed the veteran of what evidence they had obtained in 
support of his claim and asked the veteran to identify any 
additional evidence he wanted the RO to try to get for him.  
In an April 1998 statement of the case and a March 2002 
supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations.  The RO also 
informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to notify the 
veteran and to assist him in obtaining evidence.  Review of 
the record reveals that the veteran was afforded a VA medical 
examination in March 2001 in order to determine the current 
severity of his disorder.  Relevant VA treatment records have 
been obtained and associated with the claims folder. 

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 are to be 
considered.  38 C.F.R. § 4.114.  There are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain co-existing 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§ 4.113, 4.114. 

Under Diagnostic Code 7319, irritable colon syndrome, a zero 
percent evaluation is assigned for mild disability with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned when the condition is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2001).

Under Diagnostic Code 7328, resection of the small intestine, 
a 60 percent evaluation is assigned for resection of the 
small intestine with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  A 40 percent evaluation is assigned 
for resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  A 20 percent 
evaluation is assigned for symptomatic resection of the small 
intestine with diarrhea, anemia and an inability to gain 
weight.  38 C.F.R. § 4.114, Diagnostic Code 7328 (2001).  It 
is noted that where residual adhesions constitute the 
predominant disability, the disability is rated under 
Diagnostic Code 7301.  Id.  

Under Diagnostic Code 7301, adhesions of the peritoneum, a 50 
percent evaluation is warranted for adhesions of the 
peritoneum which are severe with definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  A 30 percent evaluation is 
warranted for adhesions of the peritoneum which are 
moderately severe with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 10 percent evaluation is 
assigned for moderate adhesions of the peritoneum with a 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  38 C.F.R. § 4.113, Diagnostic Code 7301 (2001).  
A Note to Diagnostic Code 7301 indicates that ratings for 
adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  Id.  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A November 1997 VA treatment record indicates that the 
veteran had complaints of diarrhea since his cholecystectomy 
in 1988.  He denied having associated abdominal cramping or 
blood.  It was noted that the veteran had tried anti-
diarrheals with no effect and the veteran had extensive work-
up in the past which was negative.  The physician noted that 
the diarrhea was most likely secondary to the small bowel 
resection following coronary artery bypass graft in 1988, and 
the diarrhea was probably secondary to the dumping syndrome.  

In January 1998, compensation was granted for post-operative 
small bowel resection pursuant to 38 U.S.C.A. § 1151 (West 
1991).  The evidence showed that this disability resulted 
from VA hospitalization, medical or surgical treatment.  
Review of the record shows that the veteran had a coronary 
artery bypass graft from which the veteran developed an 
ischemic bowel requiring a small bowel resection.  A 10 
percent evaluation was assigned under Diagnostic Code 7319 
from March 17, 1997.  

A February 1998 VA treatment record notes that the veteran 
continued to have diarrhea, likely from a blind loop versus 
overgrowth.  

A March 1999 VA treatment record notes that the veteran had 
complaints of intermittent diarrhea.  His weight was 157 
pounds.  

An April 1999 VA treatment record indicates that the 
veteran's anemia was probably secondary to the renal 
insufficiency, mild.    

Hospitalization records dated in August 1999 indicate that 
the veteran was admitted after developing generalized 
abdominal cramping.  His pain was colicky in nature and was 
associated with progressive abdominal distention and 
constipation.  The veteran began having non-bloody, non-
bilious emesis when he reached the emergency room.  X-ray 
examination of the kidneys and upper bladder was consistent 
with small bowel resection.  An NG tube was placed with an 
improvement in symptoms.  

A September 1999 VA treatment record indicates that the 
veteran had recently been admitted for possible small bowel 
obstruction and he was treated conservatively with resolution 
spontaneously.  The veteran also had irritable bowel syndrome 
and he was treated with Metamucil and fiber.  The veteran was 
doing well and he was instructed to watch for symptoms of 
impending small bowel obstruction.  

An October 1999 endoscopy report reflects a diagnosis of 
diverticula, hemorrhoids, and prior colon polyps.  

A June 2000 VA treatment record reveals that the veteran 
continued to have difficulty with constipation and Metamucil 
was not working as well as the veteran thought it should.  
The veteran's weight was 159 pounds.  Examination revealed a 
reducible ventral hernia.  

A March 2001 X-ray examination of the abdomen revealed an 
ileus  (obstruction of the intestines, Dorland's Illustrated 
Medical Dictionary 762 (25th ed. 1974)).   

A March 2001 VA examination report reveals that the veteran's 
weight had been stable for one year.  His weight varied 
between 155 and 168 pounds.  He was currently 168 pounds.  
The veteran reported that he had not had any more troubles 
with obstructions since August 1999.  The veteran reported 
that he had two episodes of intestinal obstruction and he had 
nausea and vomiting with both.  When he was not having 
problems with obstructions, he rarely had nausea or vomiting.  
The veteran had constipation if he did not take medication 
and the medication sometimes gave him diarrhea.  Physical 
examination revealed no malnutrition or anemia or other 
evidence of inability associated with the abdomen.  The 
veteran had a protuberant abdomen.  He had normal bowel 
sounds.   He took Senna genfav to soften his stool.  The 
diagnosis was small bowel obstruction with resection of a 
portion of the small bowel and small bowel obstruction 
treated conservatively.  

A May 2001 VA treatment record reflects an assessment of 
loose stools, Senna induced.  

A May 2001 VA treatment record indicates that the veteran had 
an 8 pound weight loss over the recent weeks along with loose 
stools.  The veteran continued with the Senna because he was 
concerned about bowel blockage.     

Analysis

The RO has rated the veteran's service-connected post 
operative residuals of a small bowel resection, by analogy, 
under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome.  See 38 C.F.R. § 4.20 (2001).  The RO has 
assigned a 10 percent evaluation.  

In applying the law to the existing facts, the Board finds 
that a 30 percent evaluation is warranted under Diagnostic 
Code 7319 for the service-connected post operative residuals 
of a small bowel resection.  The medical evidence of record 
shows that the veteran has severe symptoms due to the post 
operative residuals of a small bowel resection.  The medical 
evidence establishes that the veteran has had two episodes of 
small bowel obstruction since the resection.  The evidence 
shows that the veteran was hospitalized for small bowel 
obstruction in August 1999.  A March 2001 X-ray examination 
detected an ileus.  There is also evidence that the veteran 
has alternating diarrhea and constipation.  The VA treatment 
records and VA examination report show that the veteran took 
medication to prevent constipation and bowel obstructions.  
The medication sometimes caused diarrhea.  The medical 
evidence shows that the veteran has chronic complaints of 
constipation and diarrhea.  The treatment records show that 
the veteran has chronic complaints of constipation and 
diarrhea.   

Thus, the Board finds that a 30 percent disability evaluation 
is warranted under Diagnostic Code 7319 for the service-
connected postoperative residuals of the small bowel 
resection.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The 30 
percent evaluation is the highest schedular rating under 
Diagnostic Code 7319.  

The veteran's service-connected post operative residuals of 
small bowel resection may also be rated, in the alternative, 
under Diagnostic Code 7328, resection of the small intestine.  
See 38 C.F.R. § 4.114, Diagnostic Code 7328 (2001).  

In the present case, the medical evidence shows that the 
veteran's residuals of a small bowel resection do not cause 
marked or definite interference with absorption and 
nutrition.  There is no medical evidence of severe impairment 
of health or impairment of health supported by material or 
definite weight loss.  The March 2001 VA examination report 
indicates that there was no evidence of malnutrition, anemia, 
or other evidence of inability of the abdomen.  The veteran's 
weight had been stable for one year.  There was no medical 
evidence of material or definite weight loss.  Thus, a 
disability evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 7328.  

Diagnostic Code 7328 also notes that where residual adhesions 
constitute the predominant disability, the disability is 
rated under Diagnostic Code 7301.  38 C.F.R. § 4.114, 
Diagnostic Code 7328.  

In the present case, the service-connected post operative 
residuals of a small bowel resection have caused two episodes 
of intestinal obstruction since 1979.  Thus, the Board finds 
that this disorder may be rated under Diagnostic Code 7301, 
adhesions of the perineum.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7301.  

In the present case, a 2001 X-ray examination detected an 
ileus.  The medical evidence shows that the veteran has had 
two intestinal obstructions since the resection in 1979.  
However, there is no evidence that the veteran experiences 
frequent and prolonged episodes of severe colic distention, 
nausea, or vomiting.  The medical evidence shows that since 
1997, the veteran has had one episode of small bowel 
obstruction with abdominal distention, constipation, and 
emesis.  The August 1999 VA hospital records show that the 
episode lasted 3 days.  The veteran has not had any episodes 
since 1999.  Thus, the veteran's episodes are infrequent and 
can not be considered to be frequent and prolonged.  The 
Board finds that a 50 percent disability evaluation is not 
warranted for the service-connected post operative residuals 
of a small bowel resection under Diagnostic Code 7301.  
38 C.F.R. § 4.114, Diagnostic Code 7301. 

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 30 percent evaluation is 
warranted since March 17, 1997, the date of the veteran's 
claim.  There is no evidence that the veteran's service-
connected post operative residuals of a small bowel resection 
have met the criteria for a higher rating at any time since 
March 17, 1997.  It appears from the medical evidence that 
the disability has remained essentially constant over the 
entire period.  Accordingly, a staged rating under Fenderson 
is not warranted

In summary, a 30 percent evaluation is warranted for the 
service-connected post operative residuals of a small bowel 
resection under Diagnostic Code 7319, for the reasons and 
bases described above.  To that extent, the benefit sought on 
appeal is granted. 



ORDER

Entitlement to a 30 percent disability evaluation for post 
operative residuals of a small bowel resection is granted, 
subject to controlling regulations governing the payment of 
monetary awards.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

